                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

NICOL TEKOPPEL,

   Plaintiff,
                                                  CASE NO.: 3:18-CV-00805
-vs-

HARPETH FINANCIAL SERVICES, LLC,
d/b/a ADVANCE FINANCIAL

   Defendant.
                                       /

         JOINT STIPULATION TO ARBITRATE CLAIMS AND STAY LAWSUIT

         COME NOW Plaintiff, Nicol Tekoppel, and Defendant, Harpeth Financial Services,

LLC, d/b/a Advance Financial, by and through their undersigned counsel and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to arbitrate this matter

with the American Arbitration Association, and further stipulate to the entry of the attached

proposed Order staying this lawsuit pending the conclusion of arbitration.

Dated: October 9, 2018



/s/Frank H. Kerney, III, Esquire                  /s/Austin K. Purvis, Esquire
Frank H. Kerney, III, Esquire                     Austin K. Purvis, Esquire
BPR #: 035859                                     BPR #: 32329
Morgan & Morgan, Tampa, P.A.                      Scott Carey, Esquire
One Tampa City Center                             BPR #: 15406
201 North Franklin Street, 7th Floor              BAKER, DONELSON, BEARMAN,
Tampa, FL 33602                                   CALDWELL & BERKOWITZ, P.C.
Telephone: (813) 223-5505                         211 Commerce Street, Suite 800
Facsimile: (813) 223-5402                         Nashville, TN 37201
fkerney@forthepeople.com                          Telephone: (615) 726-5600
snazario@forthepeople.com                         apurvis@bakerdonelson.com
Counsel for Plaintiff                             scarey@bakerdonelson.com
                                                  Counsel for Defendant




       Case 3:18-cv-00805 Document 13 Filed 10/09/18 Page 1 of 2 PageID #: 45
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

NICOL TEKOPPEL,

   Plaintiff,
                                                  CASE NO.: 3:18-CV-00805
-vs-

HARPETH FINANCIAL SERVICES, LLC,
d/b/a ADVANCE FINANCIAL

   Defendant.
                                      /


                                             ORDER

         This matter is before the Court on the parties’ Joint Stipulation to Arbitrate Claims and

Stay Lawsuit. Upon review of the Joint Stipulation, it is hereby ORDERED that:

         The parties’ Stipulation is GRANTED; and

         This case is STAYED pending the completion of arbitration in accordance with the

parties’ agreement. The Clerk shall administratively close the file, which is subject to re-opening

upon Motion by any party.

         It is so ORDERED this _____ day of _____________________________, 2018.



                                              ______________________________________
                                              ALISTAIR E. NEWBERN
                                              UNITED STATES MAGISTRATE JUDGE




       Case 3:18-cv-00805 Document 13 Filed 10/09/18 Page 2 of 2 PageID #: 46
